--------------------------------------------------------------------------------

EXHIBIT 10.5
 


SEAFARER'S QUEST, LLC
 
  AS AN AGREEMENT BETWEEN MARINE ARCHAEOLOGY PARTNERS, LLC AND SEAFARER
EXPLORATION CORP.
 
OPERATING AGREEMENT
 
ARTICLE I
 
INITIAL DATE; PARTIES; AUTHORIZATION; AND PURPOSE OF THIS AGREEMENT
 
Section 1.01. Initial Date; Initial Parties. The effective date of this
Agreement is March 1, 2014, and is agreed to govern SEAFARER'S QUEST, LLC, a
limited liability company organized and existing under the laws of the State of
Florida (the "Company"), and all persons who on that date are Members of the
Company.
 
Section 1.02. Members.
 
The only holders of Member Units as set forth in the Articles of Organization
shall be Seafarer Exploration and Marine Archaeology Partners, LLC. (hereafter
referred to by Name or as "MAP").
 
Section 1.02. Subsequent Parties; Assent as a Precondition to Becoming a Member
or to Obtaining Rights To Become a Member.
 
(a) No person may become a Member of the Company without first assenting to and
signing this Agreement. Any act by the company to offer or provide Member
status, or reflect that status in the Company's Required Records, automatically
includes the condition that the person becoming a Member first assent to and
sign this Agreement.
 
(b) If the Company offers, makes, or signs a Contribution Agreement or
Contribution Allowance Agreement, or any other agreement that permits or
requires a person to make a contribution and become a non-class A Member then
such must be approved by the Management Committee and the 66% of the initial
Class A Membership Units; and
 
(i)the other party to the Contribution Agreement, Contribution Allowance
Agreement, or other agreement is not already a non-class A Member and has not
already assented to and signed this Agreement, then the Company's action
automatically includes the condition that the other party assent to and sign
this Agreement before that person actually makes a contribution or becomes a
Member. Under no circumstances shall any Person executing a Contribution
Agreement or Contribution Allowance Agreement with respect to one or more
Membership Units have the rights of a Member with respect to such Membership
Units until such Person shall have executed and delivered a copy of this
Agreement.
(ii)it is specifically stated that capital for purposes of operations, may be
raised by both Parties, or by either Party individually, with such portion of
capital contribution to be paid for, or taken as an investment from their
proceeds from the project which would be due to that Party. Such portion of
rights to revenue does not grant an ownership interest in the LLC, only a right
to financial or other distribution, after the Members receive theirs, from that
Member or Members portions.
 
(c) The Company is obligated not to accept a contribution from, or accord Member
status to, any person who has not first assented to and signed this Agreement.
The Company's acceptance of a contribution from a person who has not signed this
Agreement does not waive that person's obligation to sign this Agreement.


 
1

--------------------------------------------------------------------------------

 


(d) No transfer of a Membership Unit or the governance rights of any Membership
Unit is effective unless the assignment complies with Section 12.02 and the
assignee has assented to and signed this Agreement.
 
ARTICLE II
DEFINITIONS
 
Section 2.01. Definitions. For purposes of this Agreement, unless the language
or context clearly indicates that a different meaning is intended, the words,
terms and phrases defined in this section have the following meanings:
(a) "Accountants" mean such firm of independent certified public accountants as
may be engaged by the Management Committee.
 
(b) "Act" or "LLC Act" means the Limited Liability Company Act of the State of
Florida, as the same may be amended from time to time.
 
(c) "Act of the Members" has the meaning stated in Section 10.01.
 
(d) "Additional Capital Contributions" means the Capital Contribution payable by
the Members to the Company pursuant to Section 6.02.
 
(e) "Affiliated Person" means any:
 
(i) Class "A" Member;
(ii) Class "B" Member; if any is made.
(iii) legal representative, successor or assignee of any Person referred to in
the preceding clauses (i) through (ii);
(iv) Trustee of a trust for the benefit of any Person referred to in the
preceding clauses (I) through (iii);
(v) entity of which a majority of the voting interest is owned by any one or
more of the Persons referred to in the preceding clauses (i) through (iv);
(vi) person who owns 100/0 of the common stock of any corporate Member or any
corporate partner of a Member which is a partnership; or
(vii)  person who is an officer, director, trustee, employee, stockholder (
100/0 or more) or partner of any Entity or a Person referred to In the preceding
clauses (I), (v) and (vi).
 
(f) "Agreement" means this Operating Agreement, as amended from time to time.
 
(g) "Capital Account" means the capital account of any Member of Dissociated
Member, maintained as provided in Section 7.02.
 
(h) "Capital Contribution" means any agreed contribution to the capital of the
Company in cash, property or services by a Member, whenever made.
 
(I) "Capital Interest" means the right of any Member or Dissociated member to be
paid the amount in that Member's or Dissociated Member's Capital Account.
 
(j) "Capital Transactions" means: (i) with respect to any capital asset of the
Company (as defined in the Code), any sale, exchange, transfer, disposition
(including disposition by condemnation, casualty, or operation of law),
financing; or (ii) the dissolution or liquidation by the Company or any partthe
Company (iii) any sale or disposition of all or substantially all of the Company
Interests in the Company in a single transaction.
 


 
2

--------------------------------------------------------------------------------

 
 
(k) "Cash Flow" shall mean the funds provided from Company operations, interest
on the Company's cash and investments, without deduction for noncash expenses
(such as depreciation and amortization), but after deducting cash funds used to
pay all other expenses, debt payments, capital improvements and repairs,
replacements, and after provision for reserves determined necessary by the
Management Committee.
 
(I) "Class 'A' Members" means those Members of the Company having actual
ownership of and voting rights of the Company. No other Member classes are
authorized unless upon the vote of the Class A Members as set forth herein
 
(m) Additional Classes of Member or Member Units shall only be additional member
units or classes created with the vote of 66% of the original Class A Units, as
per the Articles of Organization.
 
(o) "Code" means the Internal Revenue Code, as amended, and any successor to
that Code, together with any and all final and temporary Treasury Regulations
promulgated thereunder.
 
(p) "Company" means Seafarer's Quest, L.L.C., a Limited Liability Company
organized pursuant to the Act.
 
(q) "Contribution Agreement" means an agreement between a person and the
Company, under which:
 
(i) the person agrees to make a contribution in the operations of the Company;
and
(ii) the Company agrees that, or such one party agrees, the Company will accept
the contribution, reflect the contribution in the Required Records, issue to the
person a specified number of Revenue Interest to be made after costs to such
party
 
(r) "Core Business" means the company's business involving the ownership and
management of managing and selling assets of the Corporation which is set forth
above.
 
(s) "Default Rule" means a rule stated in the Act:
 
(i)  which structures, defines, or regulates the finances, governance,
operations, or other aspects of a limited liability company organized under the
Act; and
(ii) which applies except to the extent it is negated or modified through the
provisions of this limited liability company's articles of organization or
operating agreement.
 
(t) "Disinterested" means, with respect to a Manager or Member and with respect
to a particular transaction or other undertaking, a Manager or Member who: (I)
is not a party to that undertaking; (ii) has no material financial interest in
any organization that Is a party to that undertaking; and (iii) is not related
by blood or marriage to any person who either is a party to that undertaking or
has a material financial interest in any organization that Is a party to that
undertaking.
 
(u) "Dissociation of a Member" or "Dissociation" occurs when the Company has
notice or knowledge of an event that has terminated a Member's continued
Membership in the Company (including an event that leaves a Member without any
Governance Rights). A Member with respect to whom such an event has occurred is
referred to in this Agreement as a "Dissociated Member."


 
3

--------------------------------------------------------------------------------

 
 
(v) "Financial Rights" means a Member's rights to share in profits and losses, a
Member's rights to receive distributions, and a Member's Capital Interest.
 
(w) "Fiscal Year" means the calendar year of 12 months ending on the 31st day of
December.
 
(x) "Governance Rights" means all a Member's rights as a Member in the Company,
other than Financial Rights and the right to assign Financial Rights, and shall
include without limitation a Member's rights to vote on matters affecting the
business and affairs of the Company and to participate in the management of the
business and affairs of the Company.
 
(y) "Initial Capital Contribution" means the Original Capital Contribution which
each Initial Class A Member each new Member agrees to make to the Company to
obtain original issue Membership Units.
 
(z) "Initial Class 'A' Member" means the those parties to this Agreement.
 
(aa) "Management Committee" means those Class "A" Members having authority to
manage the Company and the Manager at any and all times, as described under
Section 8.05. There shall exist two members of the Management Committee.
 
(bb) "Manager" means a member of the Management Committee who shall serve as
operational manager for only those operations of the LLC where he may act with
approved managerial authority as will be granted to him in writing for any
material matter by the Management Committee.
 
(cc) "Majority-in-Interest Consent" means the consent described in the Internal
Revenue Service's Revenue Procedure 94-46, 1994-2 CB 688.
 
(dd) "Member" means a person who owns at least one Membership Unit and whose
ownership of one or more Membership Units is reflected in the Required Records.
 
(ee) "Membership Unit" has the meaning stated in Section 5.01. Only Class A
Membership Units shall exist for purposes of ownership and control.
 
(ff) "Operating Net Cash Flow" means Cash Flow, less the sum of the following,
to the extent paid or set aside by the Company: (i) all principal and interest
payments on indebtedness of the Company and all other sums paid to lenders; (ii)
all cash expenditures incurred incident to the normal operation of the Company's
business; and (iii) such reserves as the Management Committee deems reasonably
necessary to the proper operation of the Company's business. The "Operating Net
Cash Flow" of the Company at any time shall be determined by the Accountants
with approval of the Management Committee, which determination shall be binding
and conclusive upon the Members in the absence of manifest arithmetical error.
 
(gg) "Person" includes a natural person, domestic or foreign limited liability
company, corporation, partnership, limited partnership, joint venture,
association, business trust, estate, trust, enterprise, and any other legal or
commercial entity.
 
(hh) "Required Records" means those records that the Company is required to
maintain in accordance with the Act. It shall be the responsibility of the
Manager under the oversight of the Management Committee, who has a right of
inspection at all reasonable times, which shall be appointed by Seafarer
Exploration, to keep such records at their corporate headquarters. Essential eco
ds shall be backed up for purposes of security off site, including the articles
of organization, this operating agreement, accounting records, permit records,
related necessary artifact records and records required by State and other
authorities.
 
 


 
4

--------------------------------------------------------------------------------

 


(ii) "Reversion Occurrence" means that occurrence of matters which would result
in the reversion of interest completely to MAP of all rights to such permitted
site. Such matter shall include the failure of Seafarer Exploration to operate
the site as required under law, abandonment of operations on site or the
bankruptcy of Seafarer Exploration to the point where such ownership interest
would threaten the purpose of the LLC. Reversion is more fully defined below.
 
(jj) "Sharing Ratio" means with respect to any Member, as of any date, the ratio
(expressed as a percentage) of: (i) the number of Units owned by such Member to;
and (ii) the total number of Units owned by all Members, or such other ratio as
shall be agreed by all Members from time to time. The Initial Membership shall
exist as set forth herein, and shall be non-dillutable without approval of 66%
of the then existing Class A Member Units.
 
(kk) "Subscription Agreements" shall mean investor subscription agreements
submitted by any and all interested persons pursuant to the terms and conditions
set forth in any future Private Placement Memorandum. Such matters or any
equivalent shall only be completed in regard to the interest in revenue from the
project which is the subject of the LLC, and in no case shall it be for
additional unit membership of Class A Units. Such additional units of class may
be created, but shall be non-voting and non­membership units and shall only be
revenue sharing.
 
ARTICLE III
BACKGROUND OF THIS AGREEMENT
 
Section 3.01. History and Nature of the Company. The Company was organized in
the State of Florida between the Parties for the purpose of being engaged in the
business of development of a business for purposes of research, survey, and
recovery of an area located off the East coast of Florida. The purpose of the
LLC includes the securing and issuance of a permit from the State of Florida
Bureau of Archaeological Research (FBAR) for a dig and identify and a recovery
permit. The area that is the purpose of the LLC is an area set forth under
Schedule A to this agreement. Such area shall be the focus and area of purpose
of the LLC. Both Parties agree to the entry of this operating agreement and the
filed organizational agreement reflects the purpose of the LLC which shall be
the permitting, survey, and recovery of artifacts and development of revenue for
both Parties, as well as the goals of preservation of such artifacts recovered.
 
Section 3.02. Intent of This Agreement. The parties to this Agreement have
reached an understanding concerning various aspects of: (i) their business
relationship with each other; and (ii) the organization and operation of the
Company and its business. They wish to use rights created by statute to record
and bind them to that understanding. The parties intend this Agreement to
control, to the extent stated or fairly implied, the business and affairs of the
Company, including the Company's governance structure and the Company's
non-dillutable membership, matters of financing required, dissolution, winding
up, and termination as well as the relations among the Company's Members and
outside parties. (iii) both Parties agree that their interests in the ownership
of the rights to the permitted area shall be set forth and be absolutely
non-dillutable as set forth in the Articles of Organization to be such that
Seafarer Exploration shall hold a fifty percent (50%) non-dillutable basis in
unit ownership of the LLC with Marine Archaeology Partners (MAP) to own the
remaining fifty percent (50%) non-dillutable interest of the voting unit
ownership of the LLC. (iv) The Management Committee shall have full and absolute
authority over all material matters of the LLC as set forth herein, and (v) The
Manager, being a person from Seafarer and Seafarer as the working party shall be
responsible for all of Seafarers Exploration's day to day financing, recovery,
survey, archaeological study, dive activities, accounting, legal matters,
permitting from all sources with reasonable cooperation of MAP. Distribution of
items for the LLC will have advance written approval at the direction of the
Management Committee.
 
 


 
5

--------------------------------------------------------------------------------

 


Section 3.03. Invalidity and Unreasonableness of Expectations Not Included in
This Agreement.
 
(a) The Members fear the uncertainty and the potential for discord that would
exist if:
 
(i) the unstated expectation of one or more Members can be used to gain
advantage through litigation; or
(ii) expectations stated or expressed outside the confines of this Agreement can
become actionable even though not all Members agree with those expectations or
have assented to them and even though some Members have expressed or may harbor
conflicting expectations.
 
(b) The Members therefore agree that:
 
(i) it is unreasonable for any Member to have or rely on an expectation that is
not reflected in this Agreement;
(ii) any Member who has or develops an expectation contrary to or in addition to
the contents of this Agreement has a duty to:
(A) immediately inform the other Unit Owning Party, the Management Committee and
Manager, in writing; and
(B) promptly seek to have this Agreement amended to reflect the expectation;
 
Section 3.04. Advice of Counsel. Each person signing this Agreement:
(a) understands that this Agreement contains legally binding provisions;
 
(b) has had the opportunity to consult with a lawyer;
 
(c) has either consulted a lawyer or consciously decided not to consult a
lawyer; and
 
(d) has not relied upon any statement or representation made by any person
purporting to act as legal counsel to the Company or the Initial Class "A"
Members.
 
ARTICLE IV
 
  RELATIONSHIP OF THIS AGREEMENT TO THE DEFAULT RULES OF THE LLC ACT AND TO THE
ARTICLES OF ORGANIZATION
 
Section 4.01. Relationship of This Agreement to the Default Rules Under the LLC
Act. Regardless of whether this Agreement specifically refers to particular
Default Rules:
 
(a) if any provision of this Agreement conflicts with a Default Rule, the
provision of this Agreement controls and the Default Rule is modified or negated
accordingly; and
 
(b) if necessary, to construe a Default Rule as modified or negated In order to
effectuate any provision of this Agreement, the Default Rule is modified or
negated accordingly. The binding default law shall be the Florida Limited
Liability Corporation Act as amended and effective at the time of any dispute or
matter.
 
Section 4.02. Relationship Between This Agreement and the Articles of
Organization. If a provision of this Agreement differs from a provision of the
Company's articles of organization, then to the extent allowed by law this
Agreement will govern. However, In no case shall the interest of either party to
ownership dilute or sell their original Class A Units, without the written
consent of the other party in advance. Sale, shall include use of such ownership
Units as collateral, lien or interest of any sort to any third party.
 


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CAPITAL STRUCTURE; MEMBERSHIP AND CONTRIBUTIONS
 
Section 5.01. Membership Units. Ownership rights in the Company are reflected in
Membership Units, as recorded in the Required Records.
 
Section 5.02. Voting Rights. Except as otherwise provided in this Agreement or
in any non-waivable provision of applicable law, only the Class "A" Members
shall be entitled to vote on any and all matters submitted to a vote of the
Members. There shall exist no Class "B" Members unless the Articles of
Organization is so amended by consent of 66% of the Class A Units. Only 100
Class A Unites shall exist. In the event there is another Class set out for
purposes of financing, then such classes shall be for purposes of financial or
revenue receipt alone, and shall have no voting rights.
 
Section 5.03. Liability of Members. No Member in his, her or its capacity as a
Member shall be liable for the liabilities of the Company. The failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business or affairs under this Agreement or the
Act shall not be grounds for imposing personal liability on the Members for
liabilities of the Company.
 
Section 5.04. Indemnification.
a. Corporate Indemnification. The Company shall indemnify any Member or
employee, or former Member or employee, of the Company against expenses, damages
and costs actually and reasonably incurred in connection with the defense of an
action, suit, or Proceeding, civil or criminal, In which the Member or employee
is made a party by reason of being or having been a Member or employee of the
Company, except in relation to matters as to which the Member or employee is
determined in the action, suit, or Proceeding to be liable for gross negligence
or willful misconduct in the performance of duty. The Membership Committee may
approve of such indemnification in advance in writing.
 
b. Additionally, Company, after advance written agreement of the Management
Committee, may purchase and maintain insurance on behalf of any Person who is or
was a Member or employee of the Company against any liability asserted against
and incurred by the Member or employee in any capacity arising out of the
Member's or employee's status as such, whether or not the Company would have the
power to indemnify the Member or employee against that liability under this
section. Such insurance shall only exist for purposes of the operations of the
Company and only for the Management, Management Committee, or persons directly
involved in operations as designed by the Management Committee in writing.
 
c.  Mutual Indemnification. Both MAP and Seafarer Exploration hereby agree that
they are making the commitment to full indemnification of each other for any
claims made by any third party, or person related to them as individual entities
before entry by MAP and Seafarer Exploration, as an employee, agent, former
owner, shareholder, attorney, accountant, vendor or any party claiming interest
in either entity, the interest and operations claimed or projected in this
agreement, including past, present or future claims as to each entity or person
related which would impact the rights under this agreement and the purpose of
the LLC. Such indemnification shall include the immediate right to monies for
the retention of counsel, attorney's fees, and directly related costs and any
and all such damages of any kind.


 
7

--------------------------------------------------------------------------------

 


There shall be no joint and several liability for either MAP or Seafarer
Exploration for damages, for any claims which occur or occurred outside of
operations of the LLC.
 
d. Additional Insurance-Waivers. Because projects will be worked on Seafarer
Exploration boats or craft under Seafarer Exploration's direction, and since
persons designated by MAP are to be present at such operations, any designated
persons from MAP shall carry or be insured at MAP's cost, or sign waivers of
liability to Seafarer Exploration and its officers, directors, employees,
contractors, consultants, advisors, agents, legal counsel and affiliated parties
for any normal course of operation waiver of liability before they are allowed
to be on such Seafarer Exploration craft or boats of subcontractors.
 
Section 5.05. Representations and Warranties. Each member, and in the case of an
Organization, the Person(s) executing this Agreement on behalf of the
Organization, represents and warrants to the Company and each other Member that:
(a) if such Member is an Organization, it is duly organized, validly existing,
and in good standing under the law of its state of organization, and it has full
organizational power to execute and agree to this Agreement and to perform its
obligations under this Agreement; (b) the Member is acquiring its, his or her
Membership Interest in the Company for the Member's own account as an investment
and without an Intent to sell, transfer or distribute the interest; and (c) the
Member acknowledges that the Membership Interests have not been registered under
the Securities Act of 1933 or any state securities laws, and may not be resold
or transferred by the Member: (i) without appropriate registration or the
availability of an exemption from such requirements; and (ii) without conforming
to the requirements of this Agreement.
 
Section 5.06. Issuance of Membership Units by the Company.
 
By entry into the Articles of Organization and into this agreement, Marine
Archaeology Partners, LLC (MAP) and Seafarer Exploration Corp. shall by virtue
of their entry become the owners of the following Class A Membership Units.
 
(a)           MAP shall own fifty (50) of the Class A Member Units.
 
(b)           Seafarer Exploration shall own fifty (50) of the Class A Member
Units.
 
No Member has the right to make additional contributions or obtain additional
Units, and each Member specifically waives any pre-emptive rights. However, each
original Party shall have the right to buy such Units from the other original
Party on negotiated terms. Any such sale shall be authorized by the Management
Committee.
 
Section 5.07. No Right of Company To Require Additional Contributions. Except as
provided in herein, the Company has no right to require any Member to make
additional contributions beyond those set forth. This section does not release
any Member from any obligation or promise of future performance that the Company
accepted as a contribution.
 
Section 5.08. No Rights of Redemption or Return of Contribution. No Member has a
right to have its Membership Units redeemed or its contribution returned prior
to the termination of the Company, even if the Member dissociates prior to
Termination of the Company. At Termination, the right to return of contribution
or redemption is subject to the terms of this Agreement. However, such units
shall be available through independent purchase, only through the other Member
as negotiated between them. As such only MAP or Seafarer Exploration may buy
their units, unless approval of such purchase is made by the supermajority of
66% of the holding Units.
 
Section 5.09. Survivability of Ownership. The LLC will survive in the event of
any bankruptcy, Reversion Occurrence, or dissolution of either of the entities
who are Members.
 
Reversion of rights is set forth separately.
 
8

--------------------------------------------------------------------------------

 


 
ARTICLE VI
 
CAPITAL STRUCTURE; PROFITS, LOSSES, DISTRIBUTIONS AND TRANSACTIONS
BETWEEN MEMBERS AND THE COMPANY
 
Section 6.01. Initial Contributions. The Initial Class "A" Members hereby make
the following initial contributions, which contributions shall, as necessary be
ongoing.
 
(a) Contribution of MAP. MAP shall contribute all rights, claims, title,
contract rights, permit rights, and all matters or rights held or claimed for
the rights to the off shore area portion designated in Schedule A with
assignment of all such rights held from the State of Florida, as is agreed in
advance, Federal Authority or any other agency or governmental authority. Such
contribution includes the assignment of all such rights to Seafarer
Exploration's Quest, LLC from the Florida Secretary of State's FBAR, the Army
Corps of Engineers, any other permitting agency, or any other governmental or
quasigovernmental agency that has any oversight or that claims oversight over
the to be permitted area. MAP is to contribute reasonable cooperation In
permitting by signing all necessary documents when presented, the complete
disclosure of all necessary information and documents for such permitting and
any other request made by the Management Committee of the LLC for such
permitting, renewal or other requirement of the LLC. The initial permit efforts
of Seafarer Exploration is hereby acknowledged as a work in progress by Seafarer
Exploration until the Recovery Permit is issued by the State FBAR through both
parties' efforts, expertise and expenditure of efforts and capital.
 
(b) Contribution of Seafarer Exploration Corp. Seafarer hereby agrees that their
entry into this LLC is for the purposes of development and recovery from such
site. At all times Seafarer Exploration shall supply the Manager of the LLC,
which initially shall be Kyle Kennedy, and in his absence shall be on a pro tern
basis by Seafarer Exploration with written agreement in advance by the LLC
Management Committee for a period of 30 days, and after such time then again
appointed by Seafarer Exploration with written agreement in advance by the LLC
Management Committee.
 
(c) Seafarer Exploration, shall be responsible for any and all costs and
expenses, including any and all permit costs and fees, insurances required by
the State FDEP, State FBAR, and US Army Corps of Engineers, for the exploration,
dig and identify, research and establishment of historical province, salvage,
recovery and joint conservation, artifacts and archaeological material from
abandoned and lost Shipwreck Site(s), (the "Shipwreck Site(s) which shall be
located in the Area set out in Schedule A to this agreement, held by a related
entity to MAP for over the last decade. Such responsibility shall also include
that same area necessary for permitting by the US Army Corps of Engineers (ACOE)
Salvage Permit, Florida Department of Environmental Protection (FDEP) Salvage
and Sub-bottom Permit. MAP will assist Seafarer Exploration reasonably necessary
to transfer the ACOE and FBAR permits and any other permits, easements or
agreements pertaining to the site, and shall assist at all reasonable times in
the future to maintain and renew such permits or agreements. All costs for all
such permits shall be borne by Seafarer Exploration. Copies of prior Permits and
Contracts have been provided to Seafarer Exploration. It is hereby acknowledged
that Seafarer Exploration and MAP have already expended great time, effort,
expertise, and monies for the issuance of the dig and identify permit related to
the Schedule A area.
 
(d) Seafarer Exploration, the Management Committee, and MAP will jointly agree
in advance and will cooperate as to LLC operations, review, approve, and will
manage any and all correspondence, meetings, with the FBAR or any other State or
Federal Agency, in advance of submission. Seafarer Exploration and MAP will
ultimately b e responsible for final approval of all press releases concerning
the LLC prior to their release to the public through Seafarer Exploration with
distribution to the Management Committee as set forth herein. If MAP does not
respond to an in writing notification and draft of the press release within 12
hours, then Seafarer Exploration shall be able to release such draft. Seafarer
Exploration must make all news releases within regulatory guidelines of the SEC
as a controlling factor.
 
 
 


 
9

--------------------------------------------------------------------------------

 


(e) MAP shall have the right to a representative Observer on board any and all
Seafarer Exploration and/or subcontractor vessels performing any, diving,
salvage and survey operations at all times as required at their own expense. The
MAP representative Observer , if present, will cooperate under the direction of
the ship's captain as an independent contractor observer while aboard any
Seafarer Exploration vessel. Such persons provided or designated by MAP shall
have and be insured for such activity or shall sign a suitable waiver provided
by Seafarer Exploration or such sub-contracted boat against all reasonable
claims for any negligence or cause of action which may accrue due to personal
injury or other claim. Failure to sign such waiver, shall result in waiver of
the right to have such personnel accompany Seafarer Exploration or related
contractors on such operations. MAP shall as reasonably as possible be given 24
hour notice, weather permitting, of such operations to occur. MAP shall have the
right to a person on all such vessels, and shall be provided reasonable notice
of such operations, with reasonable notice for 24 hours' notice or as best
notice as possible given weather and other conditions which govern such
decisions.
 
(f) MAP has received a total amount of ten million (10,000,000), total shares of
common stock ("stock"), of Seafarer Exploration in March 2013. Such stock for
purposes of tacking period under Rule 144, date from the time of issuance. The
below is the sequence of restriction removal applicable, and will be treated as
follows:
 
(i)two million five hundred thousand (2,500,000) shares of stock upon this fully
executed Agreement between the Parties. Such shares have already been issued and
delivered to MAP or their designate and are hereby acknowledged as being
received.
(Ii) an additional two million five hundred thousand (2,500,000) shares of
shares of stock already held by MAP or related party shall have the legend
removed by Seafarer Exploration upon execution of this agreement.
(iii) The additional five million (5,000,000) shares shall completely vest and
all restrictive legend shall be removed by Seafarer Exploration upon the State
of Florida initial permit issuance by the State of Florida Division of
Historical Resources to the LLC. Such shall include all transfer agent costs and
legend removal opinions letters.
 
Seafarer Exploration shall be responsible for the removal of all such
restrictive legends, including all costs, legal opinions and matters for such
shares within five days of submission.
 
Seafarer Exploration has the absolute right to issue additional performance
sharesof stock to MAP or their designated party. Seafarer Exploration and MAP
agree that each will fully adhere to all federal, state and local laws and
regulations related to the resale of Seafarer Exploration stock issued to it
under this Agreement and both Parties agree that they will not conduct any
illegal activities designed to artificially inflate or deflate the value of
Seafarer Exploration's share price.
 
(h). Conservation: Seafarer Exploration and MAP shall be jointly responsible for
overseeing the conservation of any and all archaeological or any other materials
recovered from the Shipwreck Site(s). Seafarer Exploration and MAP will mutually
locate and agree upon a third party lab to handle the conservation of the
artifacts. The mutually agreed upon costs and expenses related to the
conservation of archaeological materials shall be shared as per this agreement.
MAP and Seafarer Exploration agree that conservation shall be supervised jointly
with Scott Herber MSci. representing MAP and by Seafarer Exploration with their
own designated representative if desired. Conservation will be performed in a
mutually agreed upon secured lab with joint accounting/inventory/tracking each
month, numbering system, pictures, and paper trail for each item as required by
the State FBAR. Such costs of conservation shall be divided between MAP and
Seafarer Exploration in a 40% and 60% cost split respectively. Such conservation
efforts and matters, including personnel shall be governed by the LLC Management
Committee and shall serve as independent contractors or advisors. Any persons
overseeing the conservation of the artifacts will be approved by the FBAR and
will have a written agreement with the LLC that includes a termination clause.


 
10

--------------------------------------------------------------------------------

 


(i) Authority and Responsibilities of LLC Manager. The authority for operations
of the Company shall be with the Manager, which shall be appointed by this
Agreement. Kyle Kennedy is hereby appointed Manager by execution of this
agreement. For purposes of the Company, such Manager shall have due authority
and reasonable oversight by the Management Committee at any and all times for
every action necessary for the operations of the LLC through Seafarer
Exploration as the working party.
 
(j)  Manager Actions. This operating agreement shall act as a deductive power
matter as to the Manager and their authority. Any bank account or other account
for the LLC shall be authorized by the Management Committee with joint signature
over checks, safety deposit boxes, and withdrawals by both parties. The Manager
shall manage the Company in a manner consistent with the agreement between MAP
and Seafarer Exploration to receive such permits over the operational area as
desired, the search and recovery of such area for artifacts from such area, the
use of resources as necessary which will be expended by Seafarer Exploration in
such operation. Other than the restrictions set forth herein, reasonable
operational control for day to day operations shall rest in the Manager of this
Corporation and be the responsibility of Seafarer Exploration with reasonable
oversight by the Management Committee at all times.
 
(k) Communications by Manager or Captain as to Discoveries. In the event of a
discovery of any material artifact and an agent of MAP, is not on the vessel
making said discovery, MAP, shall be notified immediately of said discovery, and
the nature of the discovery. The notification shall be by telephone, email or
text. The agents or employees of Seafarer Exploration involved in notification
of MAP shall also make an attempt to make voice contact with a designated
contact person. The Manager shall endeavor with best efforts to respond to all
communications from MAP representatives within six hours for all voice phone
calls. MAP shall also endeavor with best efforts to respond to all
communications from Seafarer Exploration representatives within six hours for
all voice phone calls from Seafarer Exploration or Manager within 6 hours.
 
(I) Recovery Events. In the event of a material discovery of any appreciable
artifact to the LLC which is of significant value or uniqueness, and an agent of
MAP, is not on the vessel making said discovery, MAP, shall be notified
immediately of said discovery, and the nature of the discovery. The notification
shall be by email, telephone or text. Such communication shall occur within the
business day of recovery once such item is identified as such value or
uniqueness.
 
(m) Media Rights and Distribution. Any and all revenue from any publication,
electronic, internet, television, print or otherwise, regarding the search,
discovery or any phase of the search and discovery process, which is the subject
of this Agreement shall be split gross 50%­50% between the Parties and shall be
mutually agreed upon in advance in writing between the Parties. Such split shall
only be related from such revenues which are directly and solely related to the
areas designated in Schedule A subject to this agreement. Further mutual
agreements may come into play regarding joint participation in a museum/retail
facility that has been discussed with the State. Such negotiations of such
rights shall involve and be tied to the Management Committee of the LLC as a
reasonable business decision. There shall be no limitation to the rights of the
Manager to invite such parties onto such explorations, with notice in advance to
the Management Committee and therefore both parties.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 


(n) Additional Areas. If there are identified areas which are on the borders or
reasonably related as being immediately near and related to the defined area
subscribed for the LLC which have material interest or relation to the
designated site, then such site area shall be under rights of the LLC for
pursuit for purposes of permitting by new issuance or amendment of the existing
area with the State of Florida or under Federal Admiralty Claim. Such claims
shall be pursued and be the rights of the Parties under the LLC. Such areas may
be to the, south, east and west of the defined area under this LLC agreement as
defined in Schedule A. If any wreck site Trail is conclusively and
Archaeologically and factually proven to extend from the Schedule A area and
continues to the North outside of the Schedule A area then the permit shall be
amended to cover such specific wreck material and wreck trail for recovery. This
is not for additional wreck sites, but the primary wreck involved herein. Such
extension shall not extend further than one nautical mile to the north.
 
Section 6.02. Additional Capital; Loans; Interest for Financing.
(a) Subsequent Offering. Should the Management Committee, with the approval of
the super majority representing over 66% of the Class A Units decide that
additional capital is required over and above that amount necessary for funding
as being provided or available there shall be available the action of generation
of revenue for the project involved.
 
(b) The LLC shall never be liable for any loans made without consent as in
6.02(a) above.
 
(c) The two main holders, MAP and Seafarer Exploration, may apportion their
Interest in revenue in two ways regarding the subject, purpose and matters of
this LLC, for purposes of financing:
 
(i)  That either party may assign portions of their profit after distribution,
which is their distribution as defined under normal accounting measures, after
costs and other matters, to a third party as an investment interest in the
profits from the recovery made from such site, after such recovery, restoration,
necessary archaeological conservation, accounting and distribution to the State
or other authorities, and upon such sale, including to such Member upon their
direction, for monies to be loaned or invested for the purpose of development,
research, operation, technology, accounting, legal, normal G&A, outside vender
or investor for such matters. If done, then each parties amount of "profit" as
defined as a distribution due under GAAP financing shall be deducted by the
amount, interest or percentage they assigned to such third party. As well, the
Parties may agree subject to such deductions in this paragraph that they may
jointly agree to enter into such agreement for dilution of their profits as
defined under this agreement or under GAAP financing for the LLC. As such,
either Party, or both Parties, must agree in writing to the LLC within thirty
(30) days of such assignment for recordation, with such being transmitted to the
Membership Committee. As such the portion of profit of such Class A Member, or
both shall be reduced. In no way does this create, and It shall be communicated
to such investing or lending party that they shall have any ownership rights as
to the Class A Membership Units, and no dissenting rights. Such assignment shall
be the complete responsibility of the assigning party of such interest, or both,
under the control of management of the Manager of the LLC.
(ii) The Parties may agree, jointly, with the super majority of 66% of the Class
A Units, that they will create a revenue/profit class of ownership of Class B
Units, which only have the rights as envisioned under Section 6.02(c)(i) above,
with complete written agreement between both MAP and Seafarer Exploration, with
such document recorded with the State of Florida as an Amendment to such Article
of Organization, with all specific rights.
 
Section 6.04. Order of Distribution. Operating Distribution shall be distributed
in the following order of priority:
(a) First, to repay accrued interest on any loans made by the Company, along
with any due principal and capital for operations.
 
 


 
12

--------------------------------------------------------------------------------

 


(b) It is envisioned by the Members to the Company, that all such distributions
shall be created and realized by the distribution of artifacts to each Member
proportionately in the ratio of 40% to MAP and 60% to Seafarer Exploration of
such artifacts.
 
(c) It shall be the obligation and duty of the Management Committee, as reported
to record and set forth those items, through archaeological recordation, all
such items which are available for distribution to the LLC's Members. Manager,
Management Committee, and one appointed person from each Member shall have the
absolute right to be present for all preservation, recovery, transportation and
conservation of all such artifacts. The Company is not liable for costs of such
presence by either party.
 
(d) Artifacts are to be distributed on a gross 60% - 40% basis to the Parties
(60% to Seafarer Exploration and 40% to MAP) for agreed upon distribution after
joint experts determine value of each item and after they are released by the
State of Florida for distribution.
 
ARTICLE VII
TAX MATTERS
 
Section 7.01. Tax Characterization and Returns.
(a)  The Members acknowledge that the Company will be treated as a "partnership"
for federal and state tax purposes. All provisions of this Agreement, the
Company's articles of organization, and this Agreement are to be construed so as
to preserve that tax status.
 
(b) Within ninety days after the end of each Fiscal Year, the Manager will cause
to be delivered to each entity who was a Member at any time during such Fiscal
Year a Schedule K-1 and such other information, if any, with respect to the
Company as may be necessary for the preparation of each Member's federal or
state income tax (or information) returns, including a statement showing each
Member's share of income, gain or loss, and credits for the Fiscal Year.
 
(c) The Company shall use the accrual method of accounting. The accounting
period of the Company may be changed with the consent of the Management
Committee if the Company qualifies for such change, and may be effected by the
filing of appropriate forms with the IRS and state tax authorities.
 
(d) Costs of accounting and tax preparation shall be costs of the LLC.
 
Section 7.02. Capital Accounts. The Company will not establish a Capital Account
for each Member.
 
Section 7.03. Accounting Decisions.
(a) The Manager with agreement of the Management Committee in advance of such
filings shall make all accounting decisions with the assistance of Seafarer
Exploration's accountants and public auditors, which shall be reported to the
Management Committee.
 
Section 7.04. Tax Matters Partner. The Manager with agreement of the filings
Management Committee shall act on behalf of the Company through the as the "tax
matters partner" within the meaning of Section 6231(a)(7) of the Code. For this
matter, Seafarer Exploration with agreement of the Management Committee shall
take all direction and action through its accountants as the default tax
preparation source, and shall do so at Seafarer Exploration's expense.
 
 


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
GOVERNMENT; MANAGEMENT COMMITTEE AS OVERSIGHT
 
Section 8.01. Management Committee.
(a) The Company will be managed for oversight by the "Management Committee,"
consisting of two members. The two members shall be and shall remain to be one
members of such committee appointed by Seafarer Exploration and one member
appointed by MAP. The Management Committee shall act as the board of directors.
The number of Managers shall be determined by a Majority-in-Interest Consent of
the Class "A" Members equal to the super majority of 66% of such Class A Units.
The Manager may be a Committee Member.
 
(b)In General. Except as otherwise set forth in this Agreement, the Management
Committee has the exclusive right to oversee the management and the Manager of
the business other than day to day operations for exploration and recovery. They
shall have the power and shall approve certain matters, and for purposes of the
voting of the Units when such voting of Class A Units is called for any issue
under this agreement.
 
(c)  It is the intent of MAP and Seafarer Exploration that all members of the
Committee or their designees as jointly approved shall have open access to all
operations, including diving and survey activities on site for operations, and
for all artifact preservation, storage, documentation and division of artifacts.
 
Section 8.02. Term of Members on Management Committee. The Initial Management
Committee Members appointed shall serve until they become disabled, die, retire
or otherwise withdraw or are relieved of such duties from the Committee by
written of the appointing Member with notice to the Class "A" Members and the
other members of the Committee. Any such vacancy shall be filled within ten days
by the appointing member for that position so that if the position appointed by
MAP is vacant, MAP shall appoint such replacement, and the same as to the
position occupied by Seafarer Exploration. Appointment shall be in writing by
such appointing Member. A Managing Committee Member need not be a shareholder or
member of the appointing entity. Except as otherwise provided in this Agreement,
a vote of a majority in number of the members of the Management Committee shall
be required to approve any action required or permitted to be taken by the
Management Committee. No Member of the Management Committee shall be appointed
who has any background which would reflect negatively upon Seafarer Exploration
as a public company which will have to report such membership. As such, any
person with a felony record or matters involving violations of Federal or State
laws shall not be eligible to serve on such committee. Such membership standard
shall be the same as if the person were being appointed to the board of
directors of a public company. For purposes of reporting to the State of
Florida, such members shall not be divulged unless necessary.
 
Section 8.03. Management Committee Meetings. Management Committee Members shall
be able to discuss and approve the Company's business informally, and shall,
with timing during the quarter at their discretion, call and hold formal
management meetings which may be held telephonically. For purposes of such
meeting, a quarter shall be the first quarter of January 1 through March 3151,
April 1 through June 30th, July 1 through September 30, and October 1 through
December 31st. Such meetings may be waived in writing by the Members. An annual
meeting Is not necessary if three of the prior four quarterly meetings has been
held. All such meetings shall be held either in person or by telephone at the
choice of the Committee.
 
Section 8.04. Committee's Members Commitment to the Company. Management
Committee Members shall devote their best efforts and energies working to
achieve the business objectives and financial goals of the Company. Since this
is a project specific endeavor, such Committee Members may work for other
salvage and recovery operations or entities. This is not a conflict of interest
due to the site specific nature and rights held on this specific site.
 


 
14

--------------------------------------------------------------------------------

 


Section 8.05. Authority of the Management Committee.
(a) General Authority. Except as set forth in Section 8.06(c) and elsewhere in
this Agreement where the consent of the Members is expressly required, the
Management Committee, on behalf of the Company and in furtherance of the
business of the Company shall have the authority to perform all acts that the
Company is authorized to perform including, but not limited to, the following:
 
(i) to oversee the operations of the Company, to include all permitting
requirements by the Manager, to receive all financial reporting of finances,
financial requirements, artifact recovery and efforts, artifact reporting,
archaeological reporting and preservation requirements, the acquisition of all
major materials which would be a liability upon the LLC only, the leasing of
material, items or persons which would be a liability of the Company, and the
division of artifacts.
(ii) it is expected that the Manager shall have overall authority to manage the
operations of the LLC, and since such Is appointed by Seafarer Exploration, and
Seafarer Exploration is the main party who shall be liable for all economic
aspects of the expenditure of funds for the project. As such the Committee shall
have authority to vote over any item of expenditure or commitment which would
result In material liability to the LLC as whole. It shall not be affected by
financing done which either side being MAP or Seafarer Explorations assigned or
due from its own profit or revenue distributions.
(iii) to oversee the actions of the Manager in the employ, on behalf of the
Company, legal, financial, accounting and operating agents, counsel and
assistance, as well as initial and nonrecurring professional evaluation, advice,
and recommendations concerning and with respect to the operation, financing, and
disposition of the Company and to employ Persons In the operation and management
of the business of the Company with limitation of section (ii) above.
(iv) to require in any Company contracts that the Members shall not have any
personal liability thereon but that the person or entity contracting with the
Company is to look solely to the Company and its assets for satisfaction;
(vi) to purchase Membership Units for any reason deemed appropriate by the
Management Committee;
(vii) the committee shall be reported to by the Manager of any proposed press
releases concerning the Company, which are expected to be made by Seafarer
Exploration.
(viii) for purposes of all meetings, such meetings may be at all times held
telephonically or in person.
(ix) to do all acts they deem necessary or appropriate for the protection and
preservation of the Company Assets, including the establishment of reserves in
account;
(x) to compromise, submit to arbitration, sue on, or defend all claims in favor
of or against the Company;
(xi)  to engage in any kind of activity and to perform and carry out contracts
of any kind necessary to, in connection with, or incidental to the
accomplishment of the purposes of the Company, as may be lawfully carried on or
performed by a partnership under the laws of each state in which the Company is
formed or operating;
 
(c) Reimbursement to the Management Committee for Expenses and Fees Advanced.
The Management Committee Members shall not be entitled to reimbursement for
expenses of the Company incurred or paid by any of them on behalf for their own
travel or management function. Their appointing Company be it MAP or Seafarer
Exploration is completely responsible for such matters, unless unanimously
approved by the Management Committee in writing. Then such expenses shall be due
and owing as a debt from the Company as a cost upon revenue distribution only
upon such distribution action.


 
15

--------------------------------------------------------------------------------

 


ARTICLE IX
RIGHTS AND OBLIGATIONS OF MEMBERS
 
Section 9.01. Membership of the Company. Only Class "A" Member Units shall exist
under this Agreement, as held by the original two parties, being MAP and
Seafarer Exploration, in their status, shall take part in the management or
control of the business of the Company or transact any business in the name of
the Company. Any Class B or other units shall be expressly made to this LLC
under such terms as set forth herein.
 
Section 9.02. Limitation on Liability of Members. The liability of each member
shall be limited to their amount of ownership interest and tied only to the
actions of such party. In no case shall the other Member, be it MAP or Seafarer
Exploration be liable for the actions of the other party apart from directly
under this Agreement which occurred before the entry to such agreement. Any
misrepresentation of any Party that other such claims did not exist shall
immediately be compensable to the other party if such was reasonably known or
should have been known at the time of entry of this agreement and was not
disclosed.
 
Section 9.03. Other Activities. Nothing contained in this Agreement shall
prevent any of the Class "A" Members from engaging in business activities not in
conflict directly with the Core Business of the Company. Stated differently, any
and all Members are not prohibited from engaging in competition with the Core
Business of the Company other than on the site permitted and envisioned by this
agreement as set forth in Schedule A. The Parties acknowledge that Seafarer
Exploration is actively involved in the research, exploration, and salvage of
other shipwreck sites and as such may direct its assets, personnel and resources
to other work sites at its own discretion and at any time that it so deems
necessary and as such this does not constitute a breach of this agreement.
 
Section 9.04. Power of Attorney.
(a) There shall exist none, other than the powers of the Manager as reported to
the Management Committee or as existing for his powers.
 
ARTICLE X
ACTS OF MEMBERS AND MEMBER MEETINGS
 
Section 10.01. Acts of Members. Except to the extent provided under the Act, the
articles of organization, or this Agreement require otherwise, an act of the
Members consists of meetings by the Management Committee or as allowed acts of
the Manager:
(a) a Majority-in-Interest vote of the Class "A" Membership Units present at a
properly called meeting; No such actions for any provision under this Agreement
shall occur without the approval of a super-majority of sixty-six percent (66
Class A Units) for any action called for in this Agreement. Such action can
occur only by written consent of the Management Committee, in writing and signed
by each such Management Committee member. Such meetings and votes may occur in
writing after proposal, or in person at a meeting of the Committee.
 
Section 10.02. Annual and Quarterly Meeting. Annual meetings will be called at
the discretion of the Management Committee as set forth herein. Quarterly
meetings shall be held of the Management Committee must be held at the request
of either party being MAP or Seafarer Exploration.
 
 


 
16

--------------------------------------------------------------------------------

 
 
Section 10.03. Notice of Meetings. Written notice by way of letter, e-mall, fax,
etc. of each meeting of the Members, stating the date, time, and place and, in
the case of a special meeting, the purpose or purposes, must be given to every
Member two days before such Member meeting. The business transacted at a special
meeting of Members shall not be limited to the purposes stated in the notice of
the meeting.
 
Section 10.04. Location and Conduct of the Meetings; Adjournments.
(a) Each meeting of the Members will be held at the Company's principal place of
business or at some other suitable location within the same county, as
designated by the Managers. For purposes of such meeting the corporate location
of Seafarer Exploration's corporate offices, or an agreed to location or via
telephone.
 
(b) The Manager of the meeting will be the Manager of the LLC as non-resident
chair of such meeting if not a Member representative.
 
(c) Any meeting of the Members may be adjourned from time to time to another
date and time and, subject to Section 10.05(a), to another place. If at the time
of adjournment the person chairing the meeting announces the date, time and
place at which the meeting will be reconvened, it is not necessary to give any
further notice of the reconvening.
 
Section 10.05. Waiver of Notice.
(a) A Member may waive notice of the date, time, place and purpose or purposes
of a meeting of Members. A waiver may be made before, at, or after the meeting,
in writing, orally, or by attendance. Attendance and participation is considered
a waiver.
 
(b) Attendance by a Member at a meeting is a waiver of notice of that meeting,
unless the Member objects at the beginning of the meeting to the transaction of
business because the meeting is not properly called or convened, or objects
before a vote on an item of business because the item may not properly be
considered at that meeting and does not participate in the consideration of the
item at that meeting.
 
Section 10.06. Proxies.
(a) A Member may cast, or authorize the casting of, a vote by filing a written
appointment of a revocable proxy with the Company at or before the meeting at
which the appointment is to be effective. The Member may sign or authorize the
written appointment by telegram, cablegram, or other means of electronic
transmission stating, or submitted with information sufficient to determine,
that the Member authorized the transmission. Any copy, facsimile,
telecommunication, or other reproduction of the original of either the writing
or the transmission may be used in lieu of the original, if it is a complete and
legible reproduction of the entire original.
 
(b) A Member may not grant or appoint an irrevocable proxy.
 
Section 10.07. Quorum. For any meeting of the Members, a quorum consists of a
majority of the Class "A" Membership Units. A quorum must represent both the 50
units of Seafarer Exploration and the 50 units of MAP, including those portions
which may have devolved to third parties holding such shares as part of the
original group.
 
Section 10.08. Action Without a Meeting. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting by written
action signed by the Members who own the number of Membership Units equal to the
number of Membership Units that would be required to take the same action at a
meeting of the Members at which all Members were present. The written action is
effective when signed by Members owning the required number of Membership Units,
unless a different effective time is provided in the written action. When
written action is taken by less than all Members, the Company will immediately
notify all Members of the action's text and effective date. Failure to provide
the notice does not invalidate the written action.
 
 
 
 


 
17

--------------------------------------------------------------------------------

 
 
ARTICLE XI
REQUIRED RECORDS
 
Section 11.01. Contents and Location of Required Records. The Company will
maintain at its principal place of business, or at some other location chosen by
the Manager, with complete notice to the other Members, including all of the
permitting, corporate records, financial and other business records of the
business. Such records shall have the right of review by the Managing Committee
at all reasonable times, with 48 hours notice on business days. It is the
intent, that Seafarer Exploration shall have an open policy, within reason, and
shall make such records available for review, including on line as possible to
the other party, including an on line cloud site. All accounting records shall
only be responsible from Seafarer Exploration as per its required reporting
requirements under the Securities and Exchange Commission. As such MAP shall not
have the right to accounting matters unreasonable to such compilation for such
filings. Other records necessary for the State permitting shall be kept by the
Manager for review and shall be readily available with such notice above.
 
ARTICLE XII
MEMBERSHIP WITHDRAWAL AND TRANSFER PROVISIONS
 
Section 12.01. Withdrawal of Members. No Class "A" Member may withdraw from the
Company other than by other terms set forth herein unless such Member holder,
being MAP or Seafarer Exploration abandons their Class A Member Unit ownership
in writing to the other Party. Such writing shall be in a form that is written
by the then appointed board of either party as then designated with the State of
Florida, with a notice that references such withdrawal. Such notice shall be
signed by all such parties to such board. Such withdrawal shall be sent via
certified means to the other party.
 
Section 12.02. Restrictions on the Transfer of Membership.
(a) A Class "A" Member shall never have the right to transfer their membership
units, or any portion thereof, without consent of the super majority
(representing 66% or more) of such Class A Member Units with the express written
consent of the Membership Committee.
 
(b) Notwithstanding the above provision or Section 12.01 above, any Member being
MAP or Seafarer Exploration, shall have the right to sell their subset of Units,
or their Units, to another party with such approval. Such approval by the other
party shall not consist of any dissenter or other rights.
 
(c)  If such transfer occurs, then the transferee party shall be subject to all
the rights then held from the assuming party. Such rights shall include, and
they shall be bound to all rights of either MAP or Seafarer Exploration as the
Party they purchased or received such shares from. Such purchasing or receiving
holder shall hold no separate rights other than what was held by MAP or Seafarer
Exploration in the LLC.
 
(d)  The explicit exception to 12.01(c) above shall be if either MAP or Seafarer
Exploration shall sell or otherwise devolve their interest in such units to the
other party, being MAP or Seafarer Exploration. In such case, the receiving
party, being MAP or Seafarer Exploration shall hold such Class A Member Units as
their own, as if they were original units held by such, with all rights which
originally were related to such Unit ownership, under their rights of this
Agreement.
 
 
 
 
 
 


 
18

--------------------------------------------------------------------------------

 


ARTICLE XIII
DISSOLUTION PROVISIONS
 
Section 13.01. Events that Trigger Dissolution of the LLC. The following events
shall trigger a dissolution of the LLC, except as provided:
(a) by Majority-in-Interest Consent of the Class "A" Members involving the super
majority of 66% of such Class A member units.;
 
(b) entry of a decree of final dissolution of the Company under Section of the
LLC Act; or
 
(c) at the time specified in the Company's articles of organization, which shall
be none.
 
(d) or as set forth in Article XIV below.
 
ARTICLE XIV
 
BUSINESS CONTINUATION IN THE EVENT OF DISSOLUTION; REVERSION RIGHTS TO
PERMIT AND CONTRACT HOLDER; CONVERSION TO "C" CORPORATION
 
Section 14.01. Triggering Events.
(a) Subject only to Section 14.01(b), if the Company dissolves for any reason at
any time, the affairs of the Company will be wound up and its legal existence
terminated by merging the Company into a Successor LLC, as provided in Section
14.02. If terminated, all rights to claims for permits and rights that were held
by MAP shall again reside and be held by MAP. Seafarer Exploration shall assist
in all necessary execution of documents as necessary for MAP. In the event of
dissolution, bankruptcy, or takeover of interest of MAP or a majority thereof,
Seafarer Exploration shall continue as the majority holder and operator of the
LLC without delay or hindrance.
 
(b) Section 14.02 will not apply and the Company will be liquidated under the
Act within ten (10) days after the filing of Articles of Dissolution with the
Secretary of the State of Florida provided a the super majority consent of Class
"A" Members Consent and notify the Company in writing within (10) days after
such filing that they object to proceeding under Section 14.02.
 
(b) Section 14.02 will not apply and the Company will be liquidated under the
Act within ten (10) days after the filing of Articles of Dissolution with the
Secretary of the State of Florida provided a the super majority consent of Class
"A" Members Consent and notify the Company in writing within (10) days after
such filing that they object to proceeding under Section 14.02.
 
Section 14.02. Business Continuity.
Subject only to Section 14.01(b), as soon as dissolution occurs the Members
will:
(i) organize the Successor LLC;
(ii) develop a plan of merger that complies with Section 15.03 for the Company
and the Successor LLC.
(iii) Rights of surviving shareholders or members of the LLC, upon breakup,
shall have the right to purchase units at a rate to be set by the Parties,
within 60 days of entry into this agreement, by written buy out rights. If not
done within such time, then such rights are held as previously and originally
issued.
 
Section 14.03. Conversion to "C" Corporation.
(a) Notwithstanding any other provision in this Agreement, the Management
Committee, with the approval of 66% of the holders of the Class A Units, may
determine at any time to convert the Company into a corporation taxable under
Subchapter "C" of the Code, as amended (a "Corporate Conversion"). Such
Corporate Conversion would be accomplished by forming a corporation (the
"Successor Corporation") with the same name as the Company under the laws of
such jurisdiction as the Management Committee may determine after consultation
with the Company's legal and tax advisors, and then merging the Company into the
Successor Corporation. The merger shall be subject to the terms and conditions
set forth In this Section 14.03.
 
(b) As soon as the Management Committee has determined that a Corporate
Conversion pursuant to this Section 14.03 is necessary or desirable, the Members
will:
(i) organize the Successor Corporation; Such successor corporation shall hold
such rights and shares as approved by the Class A Member Units in such vote.
 


 
19

--------------------------------------------------------------------------------

 


 
 
 
Section 14.04. Reversion Rights. In the event that Seafarer Exploration, through
the manager of the LLC, or by their actions as a corporation in being the
Manager of the LLC, shall fail to conform and timely perform its obligations
necessary for work on the site designated on Schedule A, as called for by the
regulations set forth for the permit or permits granted by the State of Florida,
then all rights to such permits, holdings, claims and actions related to such
rights, which are the complete holding rights of the LLC, shall revert to MAP,
within thirty days written notice from the State of Florida or MAP, with
certified delivery to the Office of Seafarer Exploration, excluding any period
of cure by Seafarer Exploration. Seafarer Exploration shall have an additional
60 days to submit matters for cure of such defect with the State of Florida.
Seafarer Exploration is not responsible for any delays for actions from the
State of Florida or any agency for any matter concerning wait times for permits,
permissions, or other matters so long as Seafarer Exploration acted with
diligence for such matters. Delay by governmental entities are not grounds for
reversion or termination by either Party.
 
Section 14.05. Dissenters' Rights.
There are no dissenters rights for any party who does not represent the whole of
the initial holder of the Class A Member Units. No person who is a member of
such sub­set as a shareholder of either party by being a director, officer,
claimant or holder of rights, either past or present for any such outside party
against either MAP or Seafarer Exploration shall hold any dissenters rights
toward the LLC.
 
ARTICLE XV
REMEDIES FOR BREACH
 
Section 15.01. Equitable Remedies. All breaches of this Agreement are subject to
Arbitration, except those necessary for operations. Such matters include, but
are not limited to the signing of necessary permits and other matters by a
party, as well as performance of other duties, to include the provision of
necessary documents necessary for accounting, enforcement of rights, and other
matters for the Company.
Other than absolute breach of this agreement, the Company in order to operate
shall have the right to pursue litigation as below, for purposes of specific
enforcement of a provision or duty, only.
 
Section 15.02. Successor Entity. In the event this LLC shall become subject to
dissolution or bankruptcy of the LLC, the LLC shall be reformed with complete
rights succeeding to the surviving unaffected party from such devolvement. The
successor or creditor to such dissolving or bankrupted member shall have no
rights to such LLC ownership.
 
Section 15.03. Attorney's Fees and Other Litigation Expenses. If a Member or the
Company resorts to Arbitration to remedy a breach of this Agreement by a Member
or former Member and the Company prevails in the Arbitration, in addition to any
other remedies available to the Company under this Agreement or by law, the
Company or member, if the Prevailing Party, may collect Its reasonable attorney
fees and other costs and expenses of litigation.
 
Section 15.04. Binding Arbitration. It is understood that this Agreement is to
be governed for any dispute by binding Arbitration. Such Arbitration shall be
conducted in arbitration clause, shall be resolved by binding arbitration by the
National Arbitration Forum, under the Code of Procedure then in effect. Any
award of the arbitrator(s) may be entered as a judgment in any court having
jurisdiction, including remedies of repossession, replevin, foreclosure, or
other remedies where property would be subject to reclamation or disposition. In
the event a court having jurisdiction finds any portion of this agreement
unenforceable, that portion shall not be effective and the remainder of the
agreement shall remain effective. Information may be obtained and claims may be
filed at any office of the National Arbitration Forum,
www.arbitration-forum.com, or by mail at P.O. Box 50191, Minneapolis, MN 55405.
This agreement shall be governed by and interpreted under the Federal
Arbitration Act, 9 U.S.C. Sections 1-16. Choice of such Arbiter shall be made
within the State of Florida for a licensed Arbiter. Such notification of
Arbitration shall be conducted pursuant to such Arbitration Act. Orange County,
Florida. Such Arbitration shall be governed the cited Arbitration law as cited.
The Parties agree that any claim or dispute between them or against any agent,
employee, successor, or assign of the other, whether related to this agreement
or otherwise, and any claim or dispute related to this agreement or the
relationship or duties contemplated under this contract, including the validity
of this agreement.
 
 
 
 


 
20

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
AMENDMENTS
 
Section 16.01. Requirements for Amendments. To be effective, any amendment to
this Agreement or the Articles of Organization, must be approved by consent of a
sixty-six of the one hundred existing Class "A" Member Units. Voting must be in
writing and witnessed for each side by at least two witnesses with printed
names, dates and addresses. Such amendments must be presented to the Managing
Committee within five (5) business days of adoption.
 
ARTICLE XVII
MISCELLANEOUS
 
Section 17.01. Governing Law. It is understood that this Agreement is to be
governed for any dispute by binding Arbitration. Such Arbitration shall be
conducted in Orange County, Florida. Such Arbitration shall be governed the
cited Arbitration law as cited. The Parties agree that any claim or dispute
between them or against any agent, employee, successor, or assign of the other,
whether related to this agreement or otherwise, and any claim or dispute related
to this agreement or the relationship or duties contemplated under this
contract, including the validity of this arbitration clause, shall be resolved
by binding arbitration by the National Arbitration Forum, under the Code of
Procedure then in effect. Any award of the arbitrator(s) may be entered as a
judgment in any court having jurisdiction, including remedies of repossession,
replevin, foreclosure, or other remedies where property would be subject to
reclamation or disposition. In the event a court having jurisdiction finds any
portion of this agreement unenforceable, that portion shall not be effective and
the remainder of the agreement shall remain effective. Information may be
obtained and claims may be filed at any office of the National Arbitration
Forum, www.arbitration-forum.com, or by mail at P.O. Box 50191, Minneapolis, MN
55405. This agreement shall be governed by and interpreted under the Federal
Arbitration Act, 9 U.S.C. Sections 1-16. Choice of such Arbiter shall be made
within the State of Florida for a licensed Arbiter. Such notification of
Arbitration shall be conducted pursuant to such Arbitration Act.
 
Section 17.02. Binding Effect. This Agreement binds all Members and their
respective distributees, successors, and assigns and any other person claiming a
right or benefit under or covered by this Agreement.
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Section 17.03. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable,
(a) that provision will be fully severable and this Agreement will be construed
and enforced as if the illegal, invalid or unenforceable provision had never
been part of this Agreement;
 
(b) the remaining provisions of this Agreement will remain in full force and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement; and
 
(c) in the place of the illegal, invalid or unenforceable provision, there will
be added automatically to this Agreement a legal, valid and enforceable
provision that is as similar to the illegal, invalid or unenforceable provision
as possible.
 
Section 17.04. Multiple Counterparts. This Agreement may be executed in several
counterparts, each of which will be considered an original and all of which will
constitute one and the same document. Proving the execution and contents of this
document against a party may be done by producing any copy of this Agreement
signed by that party. Such execution shall be witnessed with each page initialed
by each party.
 
Section 17.05 Start Up Costs. Attorney's fees and costs for the formation and
execution of this agreement as agreed upon above shall be payable by both
parties on their own behalf.
 
Section 17.06. Additional Documents and Acts. Each Member agrees to execute and
deliver whatever additional documents and to perform such additional acts as may
be necessary or appropriate to effectuate and perform all of the terms,
provisions, and conditions of this Agreement and the transactions contemplated
by this Agreement. This shall include the execution of all such documents for
purposes of permitting and assignment as necessary under this Agreement.
 
Section 17.07. Notices.
(a) Any notice to be given or made to the Company, its Managers, or any Member
must be in writing and will be considered to have been given when delivered to
the address specified in the Company's Required Records.
 
(b) A Party who wants to change its address as specified in the Required Records
may do so by giving written notice of the change to the Company. The change
shall take effect five days after the notice is given.
 
Section 17.08. Officers. The Manager of the Company may designate lesser titles
for such persons for positions who fill these positions need not be Members or
Managers of the Company. Such positions may be compensated or non-compensated
according to the nature and extent of the services rendered for the Company as a
part of the duties of each office. Expenses and payments for such officers shall
be as a default a cost incurred to the interest of Seafarer Exploration as the
majority Member, unless MAP agrees to such expenditure in writing. For all
signing and reporting requirements and all business activities necessary for the
LLC, the Manager shall have such title for all necessary business actions,
including entry into agreements, accounts, payments, necessary debts, and other
matters.
 
Section 17.09. Miscellaneous. Whenever the single number is used in this
Agreement and when required by the context, the same shall include plural and
vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision of this
Agreement. Each and all of the covenants, terms, provisions and agreements in
this Agreement contained shall be binding on and inure to the benefit of the
parties and, to the extent permitted by this Agreement, their respective heirs,
legal representatives, successors and assigns. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditors of the
Company.
 
 


 
22

--------------------------------------------------------------------------------

 


This Agreement has been executed as of the date and year last written below. The
entry agreement above shall be for purposes of identification only.
 
Seafarer Exploration Corp.
 
 
Signature:/s/ Kyle Kennedy 

--------------------------------------------------------------------------------

By: Kyle Kennedy
As President and CEO of Seafarer Exploration Corp.
 
Date: 3-3-2014
 
Marine Archaeology Partners, LLC. (MAP)
 
 
Signature: :/s/ Stephen Reddy

--------------------------------------------------------------------------------

 By: Stephen Reddy
As Manager of MAP
 
 Date: 3-3-2013
 
 
 
23

--------------------------------------------------------------------------------

 
 
ASSIGMENT OF ALL RIGHTS AS TO RECOVERY AREA
 
Heartland Treasure Quest Inc., the holder in Area E-155 of a twenty (20) square
nmi +/- area off of Brevard County, FL, of certain contractual, permits and
other rights from the Florida Department of State Division of Historical
Resources, Florida Bureau of Archaeology Resources, Florida Department of
Environmental Protection, the Army Corps of Engineers and the Board of Trustees
of the Internal Improvement Trust Fund of the State of Florida, hereby makes the
following assignment as set forth herein as to all such rights, claims and
interest in such matters;
 
All such rights and control from such permits and contracts as pertaining to the
below three (3) square NMI +/- area are hereby transferred immediately to Marine
Archaeology Partners, LLC. Such rights are for the specific purpose of
assignment of the below area for purpose of becoming assets in the Limited
Liability Company of Seafarer's Quest, LLC.
 
This three (3) square NMI +/- area will be specifically removed and is hereby
granted for all interests, permits and contract to Seafarer's Quest LLC under
the Operating Agreement between Seafarer Exploration Corp. and Marine
Archaeology Partners, LLC.
 
 
 
 
 


 
By: /s/ Stephen Reddy

--------------------------------------------------------------------------------

Stephen Reddy, Manager
Heartland Treasure Quest, LLC
 Date: March 3, 2014
 
By: /s/ Stephen Reddy 

--------------------------------------------------------------------------------

Stephen Reddy, Manager
Marine Archaeology Partners, LLC
Date: March 3, 2014

 
 
 
 
 
 
 24

--------------------------------------------------------------------------------


